Mr. Justice Fisher
delivered the opinion of the court.
It is insisted in this case that the jury were not sworn according to lawr, and that therefore the judgment ought to be reversed. The oath is, that the jury were “ sworn well and truly to-try the issue joined between the parties.” This oath is according to the universal practice in civil cases, and we think sufficient.
The jurors on the regular venire are sworn for the week, and tales jurors for the day, and we must suppose that the oath required by the statute was administered, unless the contrary is conclusively shown by the record. It is not the practice in this State to swear the jury in each case submitted to them, but either for the week or day, as above stated.
Judgment affirmed.